Filing # 112376868 B98 OBPESTOM VRRP HMEN 141 Fled 09124120 Page 1017

IN THE CIRCUIT COURT, FOURTEENTH JUDICIAL CIRCUIT
OF THE STATE OF FLORIDA IN AND FOR BAY COUNTY, FLORIDA

PATRICIA PITTS,
Plaintiff,
Vv. CASE NO.: 20001532CA

PALAZZO OWNERS ASSOCIATION
INC.,

Defendant.

 

COMPLAINT
Plaintiff, Patricia Pitts (hereinafter “Plaintiff’), by and through her undersigned counsel,
sues Defendant, Palazzo Owners Association, Inc. (hereinafter “Palazzo’’) and would show:
PARTIES AND JURISDICTION

1, This is an action for damages which exceed $30,000.00.

2. At all times material, Plaintiff, Patricia Pitts was a resident of Baton Rouge,
Louisiana.
3. At all times material, Defendant, Palazzo was the owner of real property located

at 17281 Front Beach Road, Panama City Beach, Florida 32413, also known as “Palazzo
Condominiums by Wyndham Vacation Rentals”.

5. At the time of this incident, Plaintiff was an invitee on the premises located at
17281 Front Beach Road, Panama City Beach, Florida 32413.

6. At all times material, Defendant, Palazzo, was responsible for maintaining the
premises including, but not limited to, the subject staircase where the subject incident occurred.

7. At all times material, Defendant, Palazzo was a registered Florida Corporation

that conducted business in the state of Florida.
Case 5:20-cv-00254-TKW-MJF Document 1-1 Filed 09/24/20 Page 2 of 7

8. This Court has jurisdiction over Defendant, Palazzo pursuant to Florida Statute
Section 48.193 (2019).
GENERAL ALLEGATIONS

9. On July 14, 2018, Defendant owed Plaintiff the highest duty of care, including the
duty to exercise reasonable care to maintain the premises in a safe condition and the duty to
disclose latent defects and conditions present on the premises which were known or should have
been known by Defendant, but which were not apparent to Plaintiff.

10. On July 14, 2018, Plaintiff was lawfully on the Defendant’s premises as a guest of
the resort.

11, On July 14, 2018, Plaintiff was descending down the staircase that leads from the
pool deck at the Palazzo Resort to the beach when she slipped/tripped and fell.

12. Unknown to Plaintiff, the stairs were covered with sand which caused her to slip/trip
and fall.

13. The sand on the stairs was not apparent to a reasonable business invitee such as the
Plaintiff.

14. The sand created a dangerous condition as there were no warnings or signals
indicating its presence or the risks of falling.

15. At all times material, Plaintiff exercised due care and caution for her own safety.

16. Defendant knew or should have known that invitees such as Plaintiff would utilize
the subject staircase to access the beach.

17. It was the duty of the Defendant to exercise reasonable care to protect Plaintiff by
inspecting and taking other affirmative actions to eliminate the danger of reasonably foreseeable

injuries occurring from reasonably foreseeable uses of the subject staircase.
Case 5:20-cv-00254-TKW-MJF Document 1-1 Filed 09/24/20 Page 3 of 7

18. Defendant failed to perform regular maintenance and inspections of the subject
staircase.

19. Regular maintenance and inspections of the subject staircase would have revealed
sand present on the stairs which presented a latent slip/trip hazard to business invitees such as
Plaintiff.

20. Regular maintenance and inspections of the subject staircase would have revealed the
absence of warnings or signals indicating the potential for sand to accumulate on the steps and
the hazards associated therewith.

21. Regular maintenance and inspections of the staircase could have prevented this
accident.

22. Section 101.6 of the Standard Housing Code requires that all buildings, and all parts
thereof, be maintained in a safe condition, and that all devices and safeguards be kept in good
working order.

23. Section 101.6 of the Standard Housing Code further states that the owner is
responsible for such maintenance.

24. Section 201 of American National Standards Institute (ANSI) Standard A117.1
provides technical criteria for making sites, facilities, buildings, and elements accessible.

25. Sections 4.3.2 and 4.14.1 of the Uniform Federal Accessibility Standards require the
subject building be served by accessible routes that connect accessible buildings, facilities,
elements, and spaces that are on the same site.

26. Section 1001.3 of the Florida Building Code requires that the means of egress be
maintained in accordance with the Florida Fire Prevention Code, which incorporates the National

Fire Protection Association (NFPA) 101 Life Safety Code.
Case 5:20-cv-00254-TKW-MJF Document 1-1 Filed 09/24/20 Page 4 of 7

27. Section 3.3.151.1 of the NFPA 101 Life Safety Code requires that the subject
walking surface be compliant with the means of egress criteria.

28. Sections 4.5.3.2 and 7.1.10.1 of the NFPA 101 Life Safety Code require the
continued maintenance of an unobstructed means of egress.

29. Sections 7.1.7.2.1 and 7.1.7.2.4 of the NFPA 101 Life Safety Code require that the
presence and location of each step, and of ramped portions of walkways, be readily apparent.

30. Section 7.1.6.4 of the NFPA 101 Life Safety Code requires that walking surfaces
shall be slip resistant under foreseeable conditions.

31. In response to the numerous accidents that occur on designated walkways, the
American Society for Testing and Materials (ASTM) International has established the Standard
Practice for Safe Walking Surfaces, F1637-95.

32. Section 1.1 of ASTM Standard F1637-5 indicates that the Standard applies to new
and existing structures.

33. Section 3.1.11 of ASTM Standard F1637-5 defines slip resistance as the relative
force that resists the tendency of the shoe or foot to slide along the walkway surface. Slip
resistance is related to a combination of factors including the walkway surface, the footwear
bottom, and the presence of foreign materials between them.

34. Section 3.1.14 of ASTM Standard F1637-5 includes stair treads among the walking
surfaces within the scope of the Standard.

35. Section 3.1.14 of ASTM Standard F1637-5 requires that walkway surfaces shall be
slip resistant under expected environmental conditions and use.

36. Section 4.7.1 of ASTM Standard F1637-5 requires that exterior walkways be

maintained so as to provide safe walking conditions.
Case 5:20-cv-00254-TKW-MJF Document 1-1 Filed 09/24/20 Page 5 of 7

37. Defendant negligently violated provisions of the Standard Housing Code, ANSI
standards, the Florida Accessibility Code for Building Construction, the Florida Building Code,
the NFPA 101 Life Safety Code, ASTM standards, and Florida law by failing to maintain the
subject walking surface (i.e. the stairs) in a safe condition.

38. Defendant negligently failed to issue adequate warnings to Plaintiff of the dangerous
conditions of the walking surface at the time of the subject incident.

39. The failure to inspect and maintain the subject staircase created a dangerous,
defective, and hazardous condition which was not apparent to invitees such as Plaintiff and
posed an unreasonable risk of injury to invitees of the Palazzo Condominiums. Defendant knew
or should have known of this condition, failed to warn business invitees of its existence, and
failed to remedy the condition by performing periodic inspections, maintenance, and repairs.

COUNT J - NEGLIGENCE - PREMISES LIABILITY

40. Plaintiff realleges and incorporates paragraphs | through 39 inclusive as if set forth
herein verbatim and further allege:

41. Defendant, Palazzo owed a duty to Plaintiff to:

a. exercise reasonable care to maintain the subject premises in a safe
condition;

b. reasonably inspect the property;

¢. correct dangerous conditions on the premises which it either knew or
should have known existed;

d. comply with the accessibility standards laid out in The Standard Building
Code, American National Standards Institute (ANSI) standards, the

Florida Accessibility Code for Building Construction, the Florida Building
Case 5:20-cv-00254-TKW-MJF Document 1-1 Filed 09/24/20 Page 6 of 7

Code, the National Fire Protection Association (NFPA) 101 Life Safety
Code, and the American Society for Testing and Materials (ASTM)
standards;

disclose latent and dangerous defects and conditions on the premises
which were known or should have been known by Defendant, Palazzo,

but which were not apparent to invitees such as Plaintiff.

42. Defendant, Palazzo breached its duty of reasonable care to Plaintiff and was

negligent by:

&

failing to exercise reasonable care to maintain the subject premises in a
safe condition

failing to reasonably inspect and maintain the property, specifically,
failing to prevent foreign substances such as sand to accumulate on stairs;
failing to correct dangerous conditions on the premises which it either
knew or should have known existed, specifically, failing to remove sand
that accumulates on stairs and/or failing to provide warnings or signals
indicating the presence of the sand on the stairs;

failing to warn of dangerous conditions which it either had or should have
had greater knowledge than the Plaintiff, specifically, failing to provide
warnings or signals indicating the presence of a slip/trip hazard on the
stairs;

failing to comply with the accessibility standards laid out in The Standard
Building Code, American National Standards Institute (ANSI) standards,

the Florida Accessibility Code for Building Construction, the Florida
Case 5:20-cv-00254-TKW-MJF Document 1-1 Filed 09/24/20 Page 7 of 7

Building Code, the National Fire Protection Association (NFPA) 101 Life
Safety Code, and the American Society for Testing and Materials (ASTM)
standards;

43. As a direct and proximate result of Defendant, Palazzo’s negligence, Plaintiff
suffered serious permanent personal injuries resulting in pain and suffering, disability,
disfigurement, mental anguish, loss of capacity for the enjoyment of life, expense of
hospitalization, medical and nursing care and treatment, and physical therapy treatment. The
losses are either permanent or continuing and Plaintiff will suffer the losses in the future.

WHEREFORE, Plaintiff sues Defendant, Palazzo, and demands judgment for damages,

costs of this action, trial by jury, and any other relief this Court deems just.

\| -<2—
Clifford C. Higby, Esq.
Florida Bar No.: 0793809
Kevin Barr, Esq.
Florida Bar No.: 0088938
BRYANT, HIGBY, & BARR, CHARTERED
12238 Panama City Beach Parkway
Panama City Beach, Florida 32407
Post Office Box 860

Panama City, Florida (32402)

(850) 763-1787 Telephone

(850) 785-1533 Facsimile
Attorneys for Plaintiff

 
